Citation Nr: 0033018	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  99-17 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased rating for traumatic 
chondromalacia of the left patella, currently rated as 10 
percent disabling.


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty for training from November 
1981 to March 1982, and on active duty from September 1982 to 
January 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia that denied the veteran's claim of 
entitlement to an increased rating for his service connected 
traumatic chondromalacia of the left patella (left knee 
disability), currently rated as 10 percent disabling.  A 
notice of disagreement was received in October 1998.  A 
statement of the case was issued in November 1998.  A 
supplemental statement of the case was issued in July 1999.  
A substantive appeal was received from the veteran in August 
1999. 

The Board notes that a letter from the veteran, dated October 
1998, indicates that he had been having a great deal of 
problems with his right knee, due to shifting his weight when 
he limps.  The veteran also indicated that he had a lot of 
injuries to his right knee in service, and enclosed service 
medical records to that effect.  The RO, in a rating decision 
dated June 1999, denied the veteran's claim of entitlement to 
service connection for a right knee condition secondary to 
service connected traumatic chondromalacia of the left 
patella, but did not consider the issue of whether the 
veteran would be entitled to service connection for his right 
knee on a direct basis.  The veteran's letter dated January 
1999 clearly indicates that he intended to submit a claim for 
service connection for his right knee on either a direct or 
secondary basis.  As the issue of entitlement to service 
connection for a right knee condition on a direct basis has 
not yet been adjudicated, that issue is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
resolution of the veteran's claim on appeal has been 
obtained by the RO.

2. The veteran's left knee disability is currently manifested 
by pain on motion, crepitation, and a limp.

3. The veteran's left knee disability does have a significant 
impact on his employment.




CONCLUSION OF LAW

The criteria for an evaluation higher than 10 percent for the 
veteran's service connected left knee disability, on a 
schedular basis, have not been met or approximated.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5260, 5261, 5257 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that an increased rating is warranted 
for his service connected traumatic chondromalacia of the 
left patella.  A review of the record reflects that service 
connection was granted for this disability by a rating action 
of August 1997.  That decision was based on a July 1997 
examination of the veteran, which diagnosed the veteran with 
mild to moderate chondromalacia of the left patella.  The 
examiner at that time indicated that he had reviewed the 
veteran's medical records, and that he believed that 
veteran's disability was a direct result of the injuries the 
veteran received in service.  Based on the results of that 
examination, the veteran was awarded service connection at a 
noncompensable level for his left knee.

In a rating decision of February 1998, the veteran's service 
connected left knee disability was increased in evaluation to 
10 percent disabling.  This decision was based on outpatient 
treatment records which indicated that the veteran had pain 
on motion of his left knee.  A rating decision of March 1998 
continued this rating.

In July 1998, the veteran applied for an increased rating for 
his chondromalacia of the left patella.  Essentially, it is 
maintained that the evaluation currently assigned for this 
disability is not adequate, given the current symptomatology.  
The recent evidence of record includes reports of VA 
examinations and outpatient treatment records, and letters 
from the veteran and his family.

A VA outpatient treatment record dated July 1998 indicates 
that the veteran had complaints of, among other things, left 
knee pain that was partially relieved by a transcutaneous 
electrical nerve stimulation (TENS) unit.  The veteran was 
advised to keep using his TENS unit, and was given a 
prescription of Naprosyn.

The report of a VA medical examination dated September 1998 
indicates that the veteran reported limping most of the time, 
and that his knee would swell, catch, and grind in front, and 
that he could not kneel or squat down without difficulty.  
The veteran reported taking Tylenol, receiving physical 
therapy, and using a TENS unit, to help alleviate his knee 
pain.  The veteran reported having pain most of the time, but 
no flare-ups.  The veteran indicated that he used a cane when 
going up or down hills.  The veteran reported no dislocation 
or subluxation.  The veteran reported that he had missed work 
on several occasions because of his knee pain.

Upon examination, the veteran demonstrated some 
patellofemoral crepitation and pain in the front of his knee.  
His thigh muscles measured the same on both sides, indicating 
no atrophy.  The examiner found the veteran's range of motion 
of the left knee to be somewhat painful.  The veteran was 
found to be able to bend his knee from full extension of 0 
degrees to 120 degrees of flexion, but the veteran was found 
to have pain when the knee reaches 90 degrees of flexion, and 
could only go from 90 degrees back to 120 degrees with great 
difficulty and pain.  The veteran walked with a noticeable 
limp on the left leg.  X-rays of the knees were found to be 
within normal limits.  The veteran was diagnosed with severe 
chondromalacia of his patella with some restrictive motion, 
and pain from 90 to 120 degrees of flexion.  The examiner 
indicated that the veteran could not do any kind of work that 
involved squatting or kneeling down, climbing ladders, or 
going up and down hills.  The examiner indicated that the 
veteran's problem could not be surgically corrected, that he 
had been treated to the maximum benefit, and that the 
veteran's condition was probably going to be present for the 
rest of his life to one degree or another.  The examiner 
indicated that the veteran's knee condition was interfering 
with his ability to earn a living, because the veteran had 
missed work due to his knee disability.  The examiner opined 
that the veteran probably missed several days of work every 
year due to his knee.

Outpatient treatment records dated October 1998 indicate that 
the veteran continued to report pain in his left knee, and 
increased pain in his legs at work.

The veteran's notice of disagreement, dated October 1998, 
indicates that he felt he had restrictive motion in his knee.  
The veteran expressed his concern that he would have this 
problem with his knee for the rest of his life.  The veteran 
also reported having muscle spasms in his left knee.  The 
veteran further expressed his belief that, because his 
condition had been diagnosed as severe chondromalacia, and 
was a chronic condition, he felt he should be entitled to a 
higher rating.  A second letter from the veteran, dated 
October 1998, points out the findings of the September 1998 
VA examination, and reiterates the fact that the veteran's 
condition was diagnosed as chronic and severe.  The veteran 
also pointed out again that he suffers from muscle spasms and 
a lot of pain in his left knee, and that he always walks with 
a limp.  The veteran indicated that he had lost sleep and 
missed work due to his left knee.

A letter of record dated October 1998 from the veteran's 
girlfriend indicates that the veteran's knee had been getting 
worse.

Outpatient treatment records dated from October 1998 to 
January 1999 indicate that the veteran continued to complain 
of leg pain during that time.

A letter of record from the veteran's mother, dated January 
1999, indicates that she knew about the problems he has had 
since he hurt his knee, and that they affect his whole life.  
She indicated that the veteran's knee, ankles, and leg would 
swell if he stood on them for very long.  A letter from his 
sister also dated January 1999 indicates that she had seen 
the veteran's left leg, knee, and ankle swell from daily 
activities, and that the veteran has a limp at least 95 
percent of the time.  

The veteran reported, in a letter dated January 1999, that he 
had extreme swelling of his feet and ankles after normal 
periods of employment, which he believes is directly related 
to his knee disabilities.  The veteran also requested 
extraschedular consideration of his condition.

In March 1999, the veteran sent a letter to the RO indicating 
that he had been fired from his job working in a grocery 
store because he was "carrying out too slow".  A letter was 
later received from the veteran's former boss, dated June 
1999, indicating that the veteran had been let go because he 
was moving too slow for the type of work he was doing.  (The 
veteran's claim of entitlement to service connection for 
individual unemployability was denied by a rating action 
dated July 1999.)

X-rays of the veteran's knees taken April 1999 showed no 
significant abnormality of the bony structures, soft tissue 
shadows, or joint aspects of either knee.

The report of a VA examination dated May 1999 indicates that 
the veteran complained of left knee pain when going up and 
down stairs and hills, and was unable to squat or kneel down 
on his left knee.  The veteran reported that his left knee 
pain was particularly severe at night.  The veteran indicated 
that his left ankle and occasionally left calf would swell 
after working a long day, and that his left ankle was 
sometimes in pain.  The veteran reported no recent treatment 
for his knee, no flare ups, no dislocation or subluxation, 
and no inflammatory arthritis or constitutional symptoms.  
The veteran reported using a sleeve on his left knee at all 
times.  The veteran indicated that he had recently lost his 
job because of his chronic anterior left knee pain, as well 
as his chronic low back pain.

Upon examination, the veteran's left knee demonstrated a full 
range of motion, but there was pain present in the knee 
between 110 and 140 degrees of flexion.  The veteran's knee 
ligaments were stable.  McMurrary sign was negative, but 
there was some mild crepitation beneath the patella on the 
left side.  The veteran's left thigh was found to be 2 
centimeters smaller than the right thigh.  The examiner noted 
that the veteran did not limp.  The veteran's knee reflexes 
were intact.  The veteran was unable to squat down fully.  
Upon attempting to squat, it took the veteran a great deal of 
time to get all the way down, and he had difficulty getting 
back up.  The examiner indicated that squatting is something 
that the veteran cannot do readily.  X-rays of the veteran's 
knee were within normal limits.

The examiner offered a diagnosis of chondromalacia of the 
left patella with a limp, with the inability to do any kind 
of activity that loads the patellofemoral joint.  The 
examiner indicated that the veteran was not able to do any 
squatting, climbing, going up and down hills, or running.  
The examiner indicated that the veteran's left knee condition 
was quite significant and was beginning to interfere with his 
ability to earn a living.  The examiner opined that the 
veteran's loss of his job was as a direct result of the 
injury he sustained to his left knee while in basic training.

The veteran's substantive appeal of August 1999 points out 
several things that prior examiners had noted, particularly 
that the veteran's condition was affecting his ability to 
earn a living.

A letter from the veteran dated June 2000 makes note of 
several points that were made in the report of the veteran's 
May 1999 VA examination, including that a VA examiner had 
indicated that the veteran's left knee condition was 
responsible for the loss of the veteran's job.

As noted, it is maintained that the 10 percent disability 
evaluation currently assigned to the veteran's left knee 
disability is not adequate.  In this regard, it is pointed 
out that disability evaluations are determined by the 
application of a schedule of ratings which is based on the 
average impairment of earning capacity. 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § Part 4.  Separate diagnostic codes 
identify the various disabilities. The governing regulations 
provide that, unless otherwise specified, the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2000). 

The Board has reviewed the veteran's claim in light of the 
history of the disability since its onset; however, where, as 
in this case, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55, 58 (1994).

In this regard, the Board notes that, currently, the 
veteran's service connected left knee disability is evaluated 
at 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2000).  That code indicates that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
However, when the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or groups of minor joints affected 
by limitation of motion.  The Board points out that, for the 
purpose of rating disabilities from arthritis, the knee is 
considered to be a major joint.  38 C.F.R. § 4.45 (2000).  A 
20 percent rating would be warranted for X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations.  

The veteran's knee could also be rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2000).  A 10 percent rating 
under that code contemplates slight disability of the knee 
(recurrent subluxation or lateral instability of the knee).  
A 20 percent rating is warranted for moderate recurrent 
subluxation or lateral instability of the knee.

The veteran could further be rated on the basis of limitation 
of motion.  Limitation of motion for knees is rated under 38 
C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2000).  In order 
to be eligible for a 10 percent disability rating under 
Diagnostic Code 5260 or Diagnostic Code 5261, the veteran's 
left knee flexion would have to be limited to 45 degrees or 
extension limited to 10 degrees, respectively; a 20 percent 
rating under these codes is provided when knee flexion is 
limited to 30 degrees or extension is limited to 15 degrees.

The Board further notes that in the case of DeLuca v. Brown, 
8 Vet. App. 202 (1995), the United States Court of Appeals 
for Veterans Claims (Court) expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities.  In this case, the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.

The guidance provided by the Court in DeLuca must be followed 
in adjudicating this claim as a rating under the Diagnostic 
Codes governing limitation of motion of the left knee.  
However, in that regard, the Board notes that the provisions 
of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be 
considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The Board would also point out that, in a precedent opinion, 
the General Counsel of VA held that a veteran who has 
arthritis and instability in his knees may receive separate 
ratings under Codes 5003 and 5257.  See VAOPGCPREC 23-97 
(July 1, 1997; revised July 24, 1997). Moreover, the VA 
General Counsel has since held that separate ratings are only 
warranted in these types of cases when the veteran has 
limitation of motion in his knees to at least meet the 
criteria for a zero-percent rating under Codes 5260 or 5261, 
or (consistent with DeLuca and 38 C.F.R. §§ 4.45 and 4.59) 
where there is probative evidence showing the veteran 
experiences painful motion attributable to his arthritis.  
See VAOPGCPREC 9-98 (Aug. 14, 1998).

Taking into account all the evidence, the Board finds that 
the veteran's left knee is properly rated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(1999).  The veteran could only receive 20 percent under this 
code if there were two or more joints involved.  Further, 
though the veteran's knee could be rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2000), for subluxation or 
lateral instability of the knee, there is no indication that 
the veteran currently suffers from subluxation or lateral 
instability.  The report of the September 1998 VA examination 
indicates that the veteran does not suffer from subluxation.  
The report of the May 1999 VA examination indicates that the 
veteran has no subluxation, and further indicates that the 
veteran's ligaments are stable.  Without a showing of lateral 
instability or subluxation, the veteran is not entitled to 
rating under Diagnostic Code 5257, and VAOPGCPREC 23-97 does 
not apply.

As to a rating for limitation of motion under 38 C.F.R. § 
4.71a, Diagnostic Codes 5260, 5261 (2000), the Board notes 
that the veteran was found to have a full range of motion 
during both his September 1998 and his May 1999 examinations.  
However, considering DeLuca, the veteran's motion was limited 
by pain to 90  degrees of flexion during his September 1998 
examination, and was limited to 110 degrees of flexion in his 
May 1999 examination.  Again, the veteran's flexion would 
have to be limited to 45 degrees, or his extension to 10 
degrees, to warrant a compensable rating under these codes.

As such, the veteran is found to be properly rated as 10 
percent disabling under the applicable Diagnostic Codes for 
his left knee disability.  However, The Board notes that in 
exceptional cases where schedular evaluations are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. 
§ 3.321(b)(1) (2000).  "The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.  
The veteran himself proposed that he be considered for 
extraschedular rating, in a statement dated January 1999, but 
that issue was not addressed in a July 1999 rating decision, 
with regard to the veteran's left knee disability, which 
continued the veteran's 10 percent evaluation.

The Court has further indicated in Floyd v. Brown, 9 Vet. 
App. 88 (1996), that the Board does not have jurisdiction to 
assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
in the first instance.  However, the Board is obligated to 
seek out all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  In the instant case there is evidence, 
most notably from the report of VA examinations dated 
September 1998 and particularly May 1999, that the veteran's 
left knee disability is interfering with his ability to work.  
Though the regulations covering extraschedular awards were 
briefly considered when the original claim for service 
connection was granted, in August 1997, those regulations 
were not considered in the rating decision of July 1998, the 
decision currently on appeal.  The veteran's level of 
disability has clearly increased since August 1997, and this 
is reflected in the increased evaluation the veteran received 
for his left knee disability effective February 1998.  As the 
veteran's knee disability has clearly increased in severity, 
and there is evidence that the veteran's disability does have 
a significant impact on his employability, the Board is of 
the opinion that this case should be remanded for 
consideration of extraschedular consideration.


ORDER

Entitlement to an increased rating for traumatic 
chondromalacia of the left patella, currently rated as 10 
percent disabling, is denied on a schedular basis only.


REMAND

As noted above, there is evidence that the veteran's 
disability does have a significant impact on his 
employability.  Although the regulation covering 
extraschedular consideration, 38 C.F.R. § 3.321(b)(1) (2000), 
was cited in the statement of the case dated November 1998, 
and in a rating decision dated July 1999, with regard to the 
veteran's claim for individual unemployability, it does not 
appear that this regulation was fully considered by the RO, 
at least with regard to the veteran's left knee disability 
claim.  In light of the aforementioned evidence, and mindful 
of its duty to assist, the Board believes adjudication of the 
issue of entitlement to an extraschedular evaluation by the 
RO is necessary to ensure due process.  Accordingly, this 
case is REMANDED for the following action:

1. The appellant should be provided an 
opportunity to submit additional 
argument and/or evidence in support of 
his claim for entitlement to an 
extraschedular disability evaluation, 
to include any employment records of 
relevance not already made part of the 
record.  Quarles v. Derwinski, 3 
Vet.App. 129 (1992).

2.  The RO should adjudicate the 
appellant's claim for an 
extraschedular evaluation.  The RO 
should determine whether or not 
referral of the case to the Under 
Secretary for Benefits or the 
Director, Compensation and Pension 
Service, for consideration of "an 
extra-schedular evaluation 
commensurate with the average earning 
capacity impairment due exclusively to 
the service-connected disabilities," 
is necessary and if not, provide 
detailed reasons and bases in support 
of that decision.

3. Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been 
conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented, including, if deemed 
necessary, an additional VA 
examination to determine the severity 
of the veteran's service connected 
disability.

4. In the event the determination remains 
adverse to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case, 
which reflects consideration of any 
new evidence and which provides a 
complete discussion of and citation to 
the appropriate regulatory and 
statutory criteria.  The appellant and 
his representative must be given the 
opportunity to respond to the 
supplemental statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge
	Board of Veterans' Appeals



 



